Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinzer (Pub. No.: US 2012/0248526) filed in the IDS on 03/15/2019 in view of Kawamura (Pub No.: US 2014/0284707).
Re claim 1, Kinzer, FIG. 1A teaches a semiconductor device, comprising: 
a first semiconductor region (114) including a first portion (114 of active region) and a second portion (114 of edge region), the first semiconductor region being of the first conductivity type (n++-type), the second portion being arranged with the first portion in a first direction (horizontal); 
a second semiconductor region (106) provided on the first portion and on the second portion, the second semiconductor region being of the first conductivity type (n- (n++-type of 114); 
a third semiconductor region (a far left portion 104) provided on a portion of the second semiconductor region (106), the third semiconductor region being of a second conductivity type (p--type) and being positioned on the first portion (114 of active region); 
a first electrode (116A) provided on the third semiconductor region; 
a fourth semiconductor region (a far right portion 104) provided on another portion of the second semiconductor region (106), the fourth semiconductor region being of the second conductivity type (p--type), being separated from the third semiconductor region (a far left portion 104), and being positioned on the second portion (114 of edge region); and 
a second electrode (116B) provided on the fourth semiconductor region (a far right portion 104).
Kinzer fails to teach a first metal portion provided in the first semiconductor region, a length in the first direction of the first metal portion being longer than a length in the second direction of the first metal portion; and
a portion of the first semiconductor region being provided between the second semiconductor region and the first metal portion, the first metal portion being provided between an other portion of the first semiconductor region and the portion of the first semiconductor region, the other portion of the first semiconductor region including at least one selected from a group consisting of silicon, silicon carbide, gallium nitride, gallium arsenide, and gallium oxide.
Kawamura teaches a first metal portion (6, FIG. 13A-C, ¶ [0108]) provided in the first semiconductor region (2), a length in the first direction (horizontal) of the first metal portion being longer than a length in the second direction (vertical) of the first metal portion; and

    PNG
    media_image1.png
    503
    764
    media_image1.png
    Greyscale

a portion of the first semiconductor region ([aPofFSR], FIG. 20 [as shown above]) being provided between the second semiconductor region (5) and the first metal portion (6a), the first metal portion being provided between an other portion of the first semiconductor region [OtherPofFSR] and the portion of the first semiconductor region [aPofFSR], the other portion of the first semiconductor region including at least one selected from a group consisting of silicon, silicon carbide, gallium nitride, gallium arsenide, and gallium oxide (2, ¶ [0041]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of providing different optimal pitch dimensions as taught by Kawamura, ¶ [0004].  
Re claim 2, in the combination, Kawamura teaches the device according to claim 1, wherein the first metal portion (6) is provided inside the first portion (of FIG. 13D) and inside the second portion (of FIG. 13C).
Re claim 3, in the combination, Kawamura teaches the device according to claim 1, further comprising a third electrode (12, FIG. 13C, [0141]) provided under the first semiconductor region (2).
Re claim 4, in the combination, Kawamura teaches the device according to claim 2, wherein a distance between the first metal portion (6, FIG. 13B, ¶ [0101]) and the first electrode (8) is shorter than a distance between the first metal portion (6) and the third electrode (12)
Re claim 5, in the combination, Kinzer, FIG. 1A teaches the device according to claim 1, further comprising: 
a fifth semiconductor region (far left of 112) provided on a portion of the third semiconductor region (114), the fifth semiconductor region being of the first conductivity type (n-type); and 
a first gate electrode (110, [0044]) opposing the second semiconductor region (106), the third semiconductor region (far left 0f 104), and the fifth semiconductor region (far left of 112) with a first gate insulating layer (far left 108) interposed.
Re claim 6, in the combination, Kinzer, FIG. 1A teaches the device according to claim 4, further comprising: 
a sixth semiconductor region (far right of 112) provided on a portion of the fourth semiconductor region (a far right portion 104), the sixth semiconductor region being of the first conductivity type (n-type); and 
a second gate electrode (116B) opposing the second semiconductor region (106), the fourth semiconductor region, and the sixth semiconductor region (far right of 112) with a second gate insulating layer (far right 108) interposed.
Re claim 7, in the combination, Kawamura teaches the device according to claim 1, wherein a length of the first metal portion (6 of FIG. 11A) in a third direction (Z-direction) is longer than a length of the first metal portion (6) in the second direction (horizontal), the third direction being perpendicular to the first direction (horizontal) and the second direction (vertical).
Re claim 8, in the combination, Kawamura teaches the device according to claim 1, wherein a plurality of the first metal portions (6 of FIG. 11A) are provided along a third direction (Z-direction) perpendicular to the first direction and the second direction, and the plurality of first metal portions are separated from each other.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinzer in view of Kawamura and further in view of OHTA (Pub. No.: US 2012/0241853).
	Kinzer/Kawamura teach all the limitation of claim 1.
Kinzer/Kawamura fail to teach the limitation of claim 9.
OHTA teaches a second metal portion (middle layer of 11) provided inside the first portion (MOSFET region) and inside the second portion (SBD region), the second metal (middle layer of 11) portion being positioned between the first metal portion (top layer of 11) and the third electrode (bottom layer of 11).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of reducing the on resistance of a power MOSFET as taught by OHTA, ¶ [0003]. 
Response to Arguments
Applicant's arguments filed 04/02/2021 have been fully considered but they are not persuasive. Please see the explanations and rejection as listed above.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TONY TRAN/Primary Examiner, Art Unit 2894